DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the slot of the support member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The slot introduced in line 2 of claim 3 is indicated as being on the suspension member.  Further, the drawings/specification indicates that the slot is on the suspension member, not the support member as claimed in claim 3, line 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verseef (5,697,172).
Regarding claims 1, 12-13 and 15-16, Verseef discloses an ice removal blade assembly for a vehicle comprising:
A support member (34,36,38) configured to be affixed to a snow plow (12) of the vehicle
A suspension member (28) pivotably connected to the support member (at 44/46 – Figure 7) the suspension member being pivotable about a suspension pivot axis (at 44/46 – Figure 7)
A plurality of blade mounts (20) pivotably connected to the suspension member (28) ((Figure 4), the blade mounts being laterally spaced from one another (Figure 1), each blade mount of the plurality of blade mounts being pivotable about a respective blade mount pivot axis, the blade mount pivot axes of the blade mounts extending generally parallel to the suspension pivot axis
A plurality of removable blade members (22) affixed to respective ones of the blade mounts (20) so as to pivot together therewith about the blade pivot axes, each removable blade member of the plurality of removable blade members having a lower cutting edge configured to scrape ice on a ground surface one which the vehicle travels

Regarding claims 2 and 14, the suspension member (28) is movable generally vertically elative to the support member (34,36,38) so that the suspension pivot axis is movable generally vertically (Figures 4, 6) and each removable blade member is translated together with the suspension member generally vertically relative to the snow plow of the vehicle.

Regarding claims 4-5, Verseef discloses a suspension limiter (32) connected to the upper portion of the support member, the suspension limiter (32) being configured to limit pivoting of the suspension member relative to the support member.

Regarding claim 10, each blade mount of the plurality of blade mounts is generally rectangular (Figure 1).

Regarding claim 11, Verseef discloses that the blade assembly of claim 1 c an be affixed to a snow plow of a snow removal vehicle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verseef (5,697,172).

Regarding claims 6 and 7, Verseef discloses the invention as described above including a spring mechanism to limit rotation of the suspension member.  It fails to disclose that the spring member could be a leaf spring contacting two points on the suspension member.  As leaf springs are well known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a leaf spring in place of the spring taught by Verseef as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verseef (5,697,172) as applied to claim 1 above and further in view of Reissinger et al. (4,307,523).

Verseef discloses the invention as described above, but fails to disclose a slot in the suspension member for receiving the pivot. Like Verseef, Reissinger also discloses an ice removal blade assembly with multiple parallel pivots located between a support member (76), suspension member (84) and blade mount (52).  Unlike Verseef, Reissinger discloses that the suspension member includes a slot for a pivot member to allow for extreme movement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a slot instead of a hole for the pivot to allow increased movement of the pivoting mechanism as it would be combining prior art elements in known ways to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)). 

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vigneault (9,611,604) also discloses an ice removal blade with multiple components and pivoting members.  While it is recognized by the examiner that the current invention deals with pivots transverse to the face of the plow blade and the applied references disclose pivots parallel to the face of the plow blade, it is noted that the current claims do not include this feature.  Further structure is required to read over the applied art and other similar references that include multiple pivoting/lifting points and to provide a clearer description of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671